Motion for an order, under article 78 of the Civil Practice Act, directing the respondents, a Justice of the Supreme Court, and the County Clerk of Kings County, respectively, to subscribe and enter a proposed interlocutory judgment of annulment in a matrimonial action, denied, without costs. Under the facts and circumstances of this case mandamus does not lie. (Himmelstein v. Himmelstein, 186 Mise. 964.) (Hos. 561, 562.) In view of the- decision of motion Ho. 560, decided herewith, respondents’ motions to dismiss the petition are dismissed, without costs. Present— Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ.